IN a suit by Meek against Taylor, in the Circuit Court, the following note was filed, instead of a declaration, as the cause of action:—
“On or before the 27th of June next, I promise to pay George Meek the sum of 150 dollars, for value received of him, as witness my hand this 18th of August, 1832.—Henry Taylor. For which said Meek agrees to take 35 head of second rate calves, to be delivered at my house in payment of the above note, provided said Taylor delivers them against the first of April next,—otherwise the above note to remain in full force and virtue in law. 18th August, 1832.—George Meek.”
Held, that in consequence of the agreement subjoined to the note and signed by Meek, the case is not within the statute which dispenses with a declaration in certain cases. Stat. 1833, p. 112 (1). Vide Dowdel v. Aston, 3 Blackf. 406.

 Accord. Rev. Stat. 1838, p. 458,